AO 245B (Rev. 02/08/2019) Judgment in a Crilninal Petty Case (Modified)                                             F                 age 1 ofl



                                     UNITED STATES DISTRICT CO                                                      MAR 0.4 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                           CLEORK. U.S. DISTRICT COURT
                                                                                        SOOTHERN DISTRiC1' OF CALIFORNIA
                     United States of America                                 JUDGMENT I 'A. CRIMINAL CASE DEPUTY
                                v.                                            (For Offenses Committed On or After November I, 1987)        '

                        Jose Tinoco-Alvarez                                   Case Number: 3:19-mj-21062

                                                                             Julie A Blair
                                                                             Defendant's Attorney


REGISTRATION NO. 83601298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                 ----'-----------------'----------
 0 was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count( s)
                                                                          -------------------
 0 Count(s)                                                                   dismissed on the motion of the United States.
                   -------------~-~-~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~, TIME SERVED                              D _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, March 1, 2019
                                                                           Date oflmposition of Sentence


Received
             - --------
             DUSM
                                                                           ~~
                                                                           HONORABLE LINDA LOPEZ
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                      3:19-mj-21062
